                                                                     Christopher H. Lowe - Partner

                                                                 420 Lexington Avenue, Suite 1830
                                                                 New York, New York 10170-1830
                                                                              Main: 212.392.4772
                                                                             Direct: 212.444.1024
                                                                                Fax: 212.444.1030
                                                                            chris@lipskylowe.com

                                                                             www.lipskylowe.com

                                                December 30, 2019

   VIA ECF
   The Honorable Jesse M. Furman, U.S.D.J.
   U.S. District Court for the Southern District of New York
   40 Foley Square
   New York, New York 10007

          Re:     Kraft v. CompuCom Systems, Inc., 1:19-cv-04574 (JMF)

   Dear Judge Furman:

          This firm represents the Plaintiff. We write, in accordance with Your Honor’s
   Individual Rules and Practices in Civil Cases, Rule 1(E) to respectfully request an
   extension of time to file an opposition to Defendant’s motion to dismiss (the “Motion”),
   which is presently due on January 9, 2020. This is the second request of its kind. The first
   request was granted. Defendant consents to this request. There are presently no
   appearances scheduled before the Court.

          The reason for the request is that Plaintiff’s counsel requires some additional time
   to respond to the Motion because of certain scheduling conflicts and the recent and
   upcoming Holidays. Plaintiff, accordingly, respectfully requests that his time to file an
   opposition to Defendant’s motion to dismiss be extended to January 23, 2020.

          We thank the Court for its time and attention to this matter.

                                                Respectfully submitted,
                                                LIPSKY LOWE LLP


                                                s/ Christopher H. Lowe
                                                Christopher H. Lowe

   CC:    Eli Z. Freedberg (Via ECF)
          Maria Cristina Caceres-Boneau (Via ECF)
The deadline to oppose Defendant's motion to dismiss is EXTENDED to January 23,
2020. Further extensions likely will not be granted. The Clerk of Court is directed to
terminate ECF No. 37. SO ORDERED.



                      December 30, 2019
